Case 3:19-cv-16185-AET-TJB Document5 Filed 09/09/19 Page 1 of 3 PagelD: 61

THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel.: (973) 285-3239
Fax: (833) 693-1201
JAtkin@atkinfirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

STRIKE 3 HOLDINGS, LLC,
Civil Case No. 3:19-cv-16185-AET-TJB
Plaintiff,

V.

 

JOHN DOE subscriber assigned IP
address 100.8.21.203,

Defendant.

 

 

THIS MATTER having been opened to the Court by John C. Atkin, Esq., on
behalf of Plaintiff Strike 3 Holdings, LLC (‘Plaintiff’), on a Motion for Leave to
Serve a Third Party Subpoena Prior to a Rule 26(f) Conference [ECF No. 4]; it
appearing that Defendant has not yet been served in this matter; the Court having
considered Plaintiffs written submissions in connection with the motion pursuant
to Federal Rule of Civil Procedure 78, and for good cause shown,

IT 1S onthis_@ day of , 2019,

 
Case 3:19-cv-16185-AET-TJB Document5 Filed 09/09/19 Page 2 of 3 PagelD: 62

ORDERED that Plaintiff's Motion for Leave to Serve a Third Party
Subpoena Prior to a Rule 26(f) Conference [ECF No. 4] is GRANTED;

IT IS FURTHER ORDERED that Plaintiff may serve Defendant’s internet
service provider (“ISP”) with a Rule 45 subpoena commanding the ISP to provide
Plaintiff with the true name and address of the Defendant to whom the ISP
assigned an IP address as set forth on Exhibit A to the Complaint [ECF No. 1-1];

IT IS FURTHER ORDERED that Plaintiff shall attach to any such
subpoena a copy of this Order;

IT IS FURTHER ORDERED that Plaintiff may also serve a Rule 45
subpoena in the same manner as above on any service provider that is identified in
response to a subpoena as a provider of Internet services to Defendant,

IT IS FURTHER ORDERED that if the ISP qualifies as a “cable
operator,” as defined by 47 U.S.C. § 522(5), which states:

the term “cable operator” means any person or group of persons

(A) who provides cable service over a cable system and directly or

through one or more affiliates owns a significant interest in such
cable system, or

(B) who otherwise controls or is responsible for, through any

atrangement, the management and operation of such a cable
system.

it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

A cable operator may disclose such [personal identifying] information
if the disclosure is .. . made pursuant to a court order authorizing such

2
Case 3:19-cv-16185-AET-TJB Document5 Filed 09/09/19 Page 3 of 3 PagelD: 63

disclosure, if the subscriber is notified of such order by the person to
whom the order is directed.

by sending a copy of this Order to the Defendant; and
IT IS FURTHER ORDERED that Plaintiff may only use the information
disclosed in response to a Rule 45 subpoena served on the ISP for the purpose of

protecting and enforcing Plaintiff's rights as set forth in its Complaint [ECF No. 1].

pyN On canna AS» oro ‘

The Honorable (nianne {Bongiovanni
United States Magistrate Judge

[1 Opposed
L)  Unopposed

The pluvk of te Carvi iS divecte

do fetiviinate Douce ent 4 Ao. +
